          Case 1:19-cv-12175-LTS Document 88 Filed 07/30/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 DIANA VARA, AMANDA WILSON,
 NOEMY SANTIAGO, KENNYA
 CABRERA, and INDRANI MANOO,
 on behalf of themselves and all others
 similarly situated,
                  Plaintiffs,
 v.                                                       Civil Action No. 19-12175-LTS

 MIGUEL CARDONA, in her official
 capacity as Secretary of the United States
 Department of Education, and THE UNITED
 STATES DEPARTMENT OF EDUCATION,
                Defendants.


                                       JOINT STATUS REPORT

       Pursuant to the Court’s Order, see ECF No. 85, the parties to this lawsuit are filing this

status report to inform the Court that:

   1. On July 21, 2021, the United States Court of Appeals For the First Circuit entered a judgment in

       which it ordered that the government’s appeal of the Court’s decision in this matter be voluntarily

       dismissed under Fed. R. App. 42(b).

   2. The United States Department of Education (Education) proposes to issue a decision that is

       consistent with this Court’s order by September 20, 2021.

   3. Education estimates that it will be able to grant all the relief ordered by the Court by April 21,

       2022. Education understands the need to provide the relief as soon as possible and is doing

       everything in its power to expedite the process. However, primarily because Education does not

       hold all the loans at issue, it cannot guarantee that all the loans will be discharged within the

       timeline requested by Plaintiffs. To minimize the impact on the borrowers Education will

       continue to keep the loans in question in forbearance or stopped collection status until it is able to

       provide the relief requested.
      Case 1:19-cv-12175-LTS Document 88 Filed 07/30/21 Page 2 of 2



4. Plaintiffs take the position that all relief should be granted by November 1, 2021. Plaintiffs, along

    with the Attorney General of Massachusetts, believe that this a reasonable amount of time for

    Education to comply with the court’s order because Education knows exactly who is a member

    of the class and knows exactly which loans were taken out to attend Everest Massachusetts.

    Plaintiffs and class members have been waiting over five years for relief and should get the

    ordered relief as soon as possible.

                                              Respectfully submitted,

                                              Miguel Cardona, Secretary of Education,
                                              and the United States Department of Education

                                              By their attorney,

                                              Nathaniel R. Mendell
                                              Acting United States Attorney


                                              /s/ Annapurna Balakrishna
                                              Annapurna Balakrishna
                                              Assistant United States Attorney
                                              United States Attorney’s Office
                                              One Courthouse Way, Suite 9200
                                              Boston, Massachusetts 02210
                                              Tel.: 617-748-3111
                                              Email: annapurna.balakrishna@usdoj.gov



                                               /s/ Victoria Roytenberg
                                              Victoria Roytenberg
                                              Eileen M. Connor
                                              Rebecca C. Ellis
                                              Michael N. Turi (pro hac vice)
                                              LEGAL SERVICES CENTER OF
                                              HARVARD LAW SCHOOL
                                              122 Boylston Street
                                              Jamaica Plain, MA 02130
                                              (617) 522-3003

                                             Attorneys for Plaintiffs



                                                 2
